Order issued July 31, 2013




                                       S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-12-01644-CR
                       ________________________________________

                             JUAN ANDRE MARIN, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                                        ORDER

                       Before Justices Moseley, Bridges, and Lang-Miers

         Based on the Court’s opinion of this date, we GRANT the February 27, 2013 motion of

Robert T. Baskett for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Robert T. Baskett as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Juan Andre

Marin, No. 1823747, Fort Stockton Transfer Facility, 1536 IH-10 East, Fort Stockton, Texas,

79735.


                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE